Citation Nr: 1804383	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  07-29 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation based on loss of use of both hands prior to April 1, 2012. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1985. The Veteran passed away in December 2015. The appellant is the Veteran's surviving spouse and has been recognized as a substitute claimant. See 38 C.F.R. § 3.1010 (2017). 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2013, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting in San Antonio, Texas.

In May 2013, the Board in pertinent part granted entitlement to special monthly compensation based on the loss of use of both hands as of April 1, 2012. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In a July 2014 Memorandum Decision, the Court vacated and remanded that portion of the Board's May 2013 decision that denied entitlement to special monthly compensation based on loss of use of both hands under 38 U.S.C. § 1114(m) (2012) earlier than April 1, 2012. 

In January 2015, the Board remanded the listed issue for further development. Following substantial compliance with the remand directives, the case has returned to the Board. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 


FINDINGS OF FACT

1. The Veteran was in receipt of special monthly compensation based on loss of use of the right hand only from April 2, 2004 to March 31, 2012.  Effective April 1, 2012, at which time he was awarded special monthly compensation based on loss of use of both hands. 

2. For the period from July 26, 2004 to December 14, 2011, the Veteran's service-connected left carpal tunnel syndrome was not so severe that no effective function remained other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance. 

3. With resolution of reasonable doubt, for the period from December 15, 2011 to March 31, 2012, the Veteran's service-connected left carpal tunnel syndrome was of such severity that no effective function remained other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.


CONCLUSIONS OF LAW

1. For the period from July 26, 2004 to December 14, 2011, the criteria for special monthly compensation based on loss of use of both hands were not met. 38 U.S.C. § 1114(m) (2012); 38 C.F.R. §§ 3.350(c)(i), 4.63 (2017). 

2. For the period from December 15, 2011 to March 31, 2012, the criteria for special monthly compensation based on loss of use of both hands were met. 38 U.S.C. § 1114(m); 38 C.F.R. §§ 3.102, 3.350(c)(i), 4.3, 4.7, 4.63 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Analysis

The Veteran was in receipt of special monthly compensation at the "k" level for loss of use of the right hand for the period from April 2, 2004 to March 31, 2012.  Effective April 1, 2012, he was granted special monthly compensation at the "m" level for loss of use of both hands. 

The July 2014 Memorandum Decision by the United States Court of Appeals for Veterans Claims states that the Board failed to address medical evidence indicating that the Veteran may have experienced a loss of functional use of his left hand prior to April 1, 2012. Specifically, the Board did not consider special monthly compensation at the "m" level for the applicable period before the Veteran's left wrist surgery (July 26, 2004 to December 14, 2011) or the 90-day post surgery convalescence period (December 15, 2011 to March 31, 2012). Accordingly, the essential question involves when the criteria were met for loss of use of the left hand. See 38 C.F.R. §§ 3.350(a)(2), 3.400.

Pursuant to regulation, "loss of use" is defined as follows: 

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis. 

38 C.F.R. §§ 3.350(a)(2), 4.63. The regulations also provide an example in that complete ankylosis of two major joints of an extremity will constitute loss of use of the hand involved. Id.

On VA examination in September 2004, the Veteran reported numbness and tingling in the left hand and fingers and loss of range of motion in the left wrist. On physical examination, he could pinch his fingers but could barely move his left wrist. Range of motion of the left wrist was dorsiflexion to 30 degrees, palmar flexion to 0 degrees, radial deviation to 10 degrees, and ulnar deviation to 10 degrees. Motion was limited by severe pain. 

On VA neurology examination in May 2008, the Veteran had difficulty extending all fingers in his left hand and the hand grip was weak. Diagnosis was left carpal tunnel syndrome, severe. The examiner felt that the Veteran basically had significant loss of use of his left wrist and hand because of the carpal tunnel syndrome and other orthopedic related problems. On orthopedic examination, also in May 2008, the Veteran reported he was in pain all the time and had difficulty with the activities of daily living, fine motor movements, and dexterity of both hands. Examination of the left wrist showed no more than 5 to 8 degrees of motion in any plane. 

On December 15, 2011, the Veteran underwent a left proximal row carpectomy and a neurectomy, posterior interosseous nerve. On the same date, he underwent a VA examination for aid and attendance or housebound status. The diagnosis was loss of use of both hands fusion of wrist bilateral. 

A December 2011 statement from Dr. R.T. indicates the Veteran was post surgery. He had normal sensation in the hand, but only a joggle of motion.

A January 2012 statement from a private chiropractor, Dr. J.T., indicates that as a result of the surgery, the Veteran had little to no range of motion in his left wrist. He had difficulty performing activities of daily living. 

A January 2012 record from Dr. R.T. shows the Veteran had essentially no range of motion of the wrist. There was maybe a joggle of motion in the thumb. He had good range of motion of the fingers. Assessment included "a frozen wrist essentially with no motion".

A January 2012 statement from Dr. J.J. indicates the Veteran had limited range of motion in the left wrist before the surgery and had no range of motion after the surgery. 

In a January 2012 statement, the Veteran's spouse stated that he had very limited range of motion of the left wrist. After the surgery he had no movement of the wrist and needed help with many of his daily activities. 

A March 2012 record from Dr. R.T. indicates the Veteran had no motion in the left wrist but had good range of motion in the hand. 

VA examination in April 2012 showed trouble with grip and dexterity in the left hand. The examiner further stated he had extremely unfavorable ankylosis in both wrist joints. 

A May 2012 statement from Dr. R.T. states that on physical examination, there was no motion in the left wrist. The physician stated that at this point, the Veteran had a loss of use of both his hands because of the limitation of motion at the wrist. Dr. R.T. noted that there was essentially a fusion on the left side with no motion after the surgery. 

A June 2012 statement from Dr. J.J. indicates that at this point, the Veteran had lost the use of his left hand due to the surgical procedure which had left him with no motion of the wrist. 

At the February 2013 hearing, the Veteran testified that after the surgery, he was no longer able to bend his hand or have any motion in his wrist. 

In June 2015, VA obtained a medical opinion from a nurse practitioner. Because the opinion was not provided by a physician as requested, it was considered inadequate. An additional opinion was obtained in November 2015. The physician stated:

Prior to 2012, veteran demonstrated disabling functional capacity of left hand to various providers. He already had a known diagnosis of severe carpal tunnel syndrome left wrist/hand along with a left ulnar neuropathy with loss of sensation to touch in the left hand of the fourth and fifth digits and on the lateral aspect of the third digit and left wrist range of motion no more than 5-8 degrees in any plane with both active and passive range of motion since 2008 when compensation and pension exam was done. After reviewing relevant history and physical notes from private doctors in VBMS, it is my opinion his left wrist range of motion had gotten worse after he underwent proximal row carpectomy (PRC) and neurectomy of posterior interosseous nerve in December 2011 by local orthopedic doctor. I also noted statements in VBMS from local doctor that Veteran had "little to no" and "limited range of motion" of left wrist prior to surgery. After surgery, veteran went for 6 week follow up visit to his orthopedic who performed the surgery and his medical records stated "no range of motion at left wrist, maybe joggle of motion in thumb, good range of motion of the fingers with full flexion of the DPC." Based on this finding, it is my opinion that veteran would have partial functioning of using the left hand with his fingers for certain fine motor movements where adaptation and assistance would be preferable over amputation but veteran would have difficulty with accomplishment with activities of daily living. Based on this I have answered "No" to the medical opinion requested. [Whether there was loss of use of the left hand such that no effective function remained other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.] Despite all this, I would still agree with a note in VBMS written by his private doctor "loss of use of both of his hands because of the limitations of motion at the wrist" as veteran also had a history of fusion of right wrist which also has no range of motion at the wrist per documentation in VBMS. 

As set forth, the term "loss of use" for VA purposes is very specific and the standard is high. Basically, the Veteran must be left with so little function that he would be equally well off with a below-the-elbow amputation and the use of a suitable prosthetic appliance. The evidence shows that following the surgery the Veteran still maintained some use of the fingers but his left wrist was essentially frozen with no motion. The Board acknowledges the November 2015 VA opinion that for the period prior to April 1, 2012, the Veteran would not be equally well served with a below-the-elbow amputation and suitable prosthesis. Notwithstanding, and resolving reasonable doubt in the appellant's favor, the Board finds loss of use of the left hand as of the December 15, 2011 surgery and thus, special monthly compensation at the "m" rate for loss of use of both hands is warranted effective that date.  38 C.F.R. § 4.7 (Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.)

In considering the period prior to surgery, the Board acknowledges the Veteran had limited function of the left hand since the date service connection was established. Indeed, the May 2008 VA examiner indicated there was a "significant" loss of use. Nonetheless, the overall evidence shows that while limited, he still had some range of motion of the wrist as well as use of the fingers prior to his December 2011 surgery. The Board acknowledges the November 2015 VA opinion wherein the physician agreed with the private providers that there was loss of use of the hands because of the limitations at the wrists. On review, the statements to this effect were made in 2012 and clearly refer to the additional limitations following the December 2011 surgery. The preponderance of the evidence is against finding loss of use of the left hand prior to December 15, 2011 and thus, special monthly compensation at the "m" rate is not warranted for the period from July 26, 2004 to December 14, 2011.


ORDER

For the period from July 26, 2004 to December 14, 2011, entitlement to special monthly compensation based on loss of use of both hands is denied.

For the period from December 15, 2011 to March 31, 2012, entitlement to special monthly compensation based on loss of use of both hands is granted, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


